Citation Nr: 0801864	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-28 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from July 
1978 to November 1978, and served on active duty from August 
1979 to October 1986.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision that, in part, 
denied service connection for a right knee disability, a left 
knee disability, and for asthma.  The veteran timely 
appealed.

The issue of service connection for asthma is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Osteoarthritis of the right knee was not demonstrated 
within the first post-service year, and the competent 
evidence is against linking any current right knee disability 
to a disease or injury during active service. 

2.  Osteoarthritis of the left knee was not demonstrated 
within the first post-service year, and the competent 
evidence is against linking any current left knee disability 
to a disease or injury during active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
In an April 2002 letter, the RO notified the veteran of 
elements of service connection, and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.  This letter notified the veteran of what 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VA informed him that it would make 
reasonable efforts to help him get evidence necessary to 
support his claims, particularly, medical records, if he gave 
VA enough information about such records so that VA could 
request them from the person or agency that had them.  The 
letter also essentially put him on notice to submit 
information or evidence in his possession. 

The veteran did not receive notice of the process by which 
initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Any defects as to the provision of notice regarding 
disability ratings and effective dates are rendered moot as 
service connection is not warranted for either knee 
disability.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records.  The veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

The veteran has not been afforded an examination for his 
claimed knee disabilities.  In any event, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As will be discussed below, the competent evidence 
fails to establish that claimed knee disabilities may be 
related to service.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).


II.  Analysis

Applicable law provides that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted during active military, naval, 
or air service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service. 38 
U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  The term "active military, naval, or air service" 
includes active duty, and "any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24) (West 2002 & Supp. 2007); 38 C.F.R. § 3.6(a) 
(2002).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed for certain chronic 
diseases, such as arthritis, which become manifest to a 
compensable degree within a prescribed period after discharge 
from service (one year), even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2007).

The Board notes that service medical records contain 
complaints of and treatment for various ailments, to include 
an inguinal hernia and a low back injury, but are completely 
negative for complaints or findings of any knee injury or 
knee pain.  And, no knee disability was found in service.

Private medical records, dated in November 1994, include a 
notation of a knee injury in 1985.  

Post-service medical records reflect that, among other 
things, the veteran began running and developed pain and 
associated swelling in both knees, which have persisted since 
January 1996.  At that time he reported no previous trauma to 
either knee.  X-rays revealed increased density in the region 
of the right tibial tuberosity, possibly related to an old 
stress fracture injury.  In June 1996, the impression was 
synovitis of the knees.  There have been no reports of 
symptomatology between the time of service, and these initial 
findings.  

In March 1998, the veteran was diagnosed with medial meniscal 
tear of the right knee.  Records reflect that he underwent a 
surgical fixation of the right knee in February 2000.    

Although the veteran was diagnosed with moderate bilateral 
knee osteoarthritis in December 2000, there is no evidence of 
arthritis either manifested in service or within the first 
post-service year, to warrant service connection on the basis 
of presumptions referable to chronic diseases.

Private medical records, dated in February 2001, include a 
notation that the veteran was involved in a motor vehicle 
accident in September 1993, in which he severely injured his 
right knee.

Records reflect that the veteran underwent a left total knee 
arthroplasty in December 2003, and a right total knee 
arthroplasty in March 2004.

In August 2004, the veteran's orthopaedic surgeon, Daniel G. 
Kalbac, M.D., reported that the veteran complained of having 
bilateral knee pain since the early 1980's while stationed in 
Germany in service.  The veteran reportedly had his knees 
looked at by physicians in Germany, but no surgical 
intervention of either knee was warranted at the time.  
Dr. Kalbac opined that the veteran's osteoarthritis at age 45 
is consistent with having previous knee injuries while in 
service in the late 1970's or early 1980's as reported by the 
veteran.

Also received in August 2004 was a brief statement by a 
rheumatologist, Richard L. Chang, M.D., opining that the 
veteran's work in the military contributed to his knee 
problems.  The veteran had reported that his knee problems 
initially began in service.

While the veteran is competent to offer statements of first-
hand knowledge that he experienced knee pain in service, as a 
lay person he is not competent to render a probative opinion 
on a medical matter, such as the onset of osteoarthritis or 
of medical diagnosis or causation.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

In fact, the veteran's statements about knee pain in service 
are outweighed by the absence of any clinical findings or 
notation of knee injury in service medical records.

The Board is not persuaded by the opinions of Dr. Kalbac and 
Dr. Chang.  For one thing, neither doctor reviewed the 
veteran's service medical records.  As noted above, the 
service medical records contain no notation of any knee 
problems to support either opinion.  In fact, Dr. Chang's 
opinion is rather cursory, and is six lines in length.  See 
also Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (essentially provide 
that opinions which appear to have been based entirely on the 
history provided by the veteran, and not supported by the 
objective evidence of record, carry little probative weight.)

While the veteran contends that disabilities of each knee 
have their onset in service, the competent evidence is 
against linking any current knee disability with injury or 
disease in service, and against establishing the onset of the 
disabilities in service.

Because the competent evidence fails to establish a link 
between a currently shown disability and service, and there 
is no evidence of a knee disability in service or 
osteoarthritis within the first post-service year, the weight 
of the evidence is against each of the claims.  As the weight 
of the competent evidence is against the claims, the doctrine 
of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

Hence, the weight of the evidence is against each of the 
claims, and against the grant of service connection for any 
knee disability.



ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.


REMAND

As noted above, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, indicates that the disability or signs and 
symptoms of disability may be associated with active service; 
and the record does not contain sufficient information to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The evidence of a link between current disability and 
service must be competent.  Wells, 326 F.3d at 1383.

The veteran contends that service connection for asthma is 
warranted on the basis that the onset of the disability began 
in active service.

The medical record demonstrates that asthma was diagnosed in 
November 2004.

The Board notes that service medical records in the claims 
file include some Army National Guard treatment records, but 
no report of the veteran's entry examination for his period 
of active duty from August 1979 to October 1986.  Records 
show that he was treated for asthma in November 1979, 
December 1982, May 1983, March 1984, May 1984, May 1985, and 
February 1986.

The presumptions of soundness and aggravation do not apply to 
periods of ACDUTRA (active duty for training) or INACDUTRA 
(inactive duty for training).

Under these circumstances, the Board finds that the AMC 
should make an attempt to obtain the veteran's entry 
examination (if one was conducted) for his period of active 
duty from August 1979 to October 1986.  This record is 
essential to the veteran's claim for service connection for 
asthma.  See 38 U.S.C.A. § 5103.

The Board also finds that an examination is needed to 
determine whether any current asthma had its onset during 
service or is related to his active service.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should contact the veteran to 
obtain names and addresses of all medical 
care providers who treated the veteran 
for asthma, since December 2004.  After 
securing the necessary releases, the RO 
or AMC should obtain these records.

2.  The AMC should undertake appropriate 
action to obtain the veteran's service 
medical records of his entry examination 
for his period of active duty from August 
1979 to October 1986.  The AMC or RO 
should send a copy of each of the 
veteran's separation documents with the 
request.  All records and/or responses 
received should be associated with the 
claims file.    
 
3.  The veteran should be afforded a VA 
examination to identify all current 
disability underlying the veteran's 
current complaints of asthma; and to 
determine whether it is at least as 
likely as not that any such disability 
either had its onset in service, or is 
the result of disease or injury incurred 
or aggravated during service, to 
specifically include the in-service 
treatment for asthma on various 
occasions. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
the examination should note review of the 
claims file.

4.  After completing the requested 
actions and ensuring that all opinions 
are of record, the AMC should 
readjudicate the claim on appeal for 
service connection for asthma.  If the 
benefits sought remain denied, the RO or 
AMC must furnish a supplemental statement 
of the case (SSOC), before returning the 
case to the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


